UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04625 Midas Special Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY 10005  (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 1/1/10 - 06/30/10 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSRS and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders. June 30 Semi-Annual Report Contents Letter to Our Shareholders 1 Portfolio Commentary Midas Fund 2 Midas Special Fund 3 Midas Perpetual Portfolio 4 Allocation of Portfolio Holdings 5 Financial Statements Schedule of Portfolio Investments Midas Fund 6 Midas Special Fund 8 Midas Perpetual Portfolio 10 Statements of Assets and Liabilities 12 Statements of Operations 13 Statements of Changes in Net Assets 14 Statements of Cash Flows 15 Notes to Financial Statements 16 Financial Highlights 24 Supplemental Information Board Approval of Investment Management Agreements 26 About Your Fund’s Expenses 28 Additional Information 29 Opening Your Account Account Application Instructions 30 Account Application 31 Midas Fund Midas Special Fund Midas Perpetual Portfolio (Ticker: MIDSX) (Ticker: MISEX) (Ticker: MPERX) Seeks capital appreciation and protection against inflation and secondarily current income through investments primarily in precious metals and natural resource companies and bullion. Invests aggressively for capital appreciation in any security in any sector. Seeks to preserve and increase the purchasing power value of its shares over the long term by investing in gold, silver, Swiss franc assets, hard asset securities, large capitalization growth stocks, and dollar assets. Table of Contents To Our Shareholders Should we call it the 62 trillion dollar question? Sixty-two trillion dollars is the approximate amount that some, including David Walker who served as the U.S. Comptroller General from 1998 to 2008, estimate is the total debt of the United States in explicit obligations and unfunded promises. The question then is “how is the United States ever going to deal with this unimaginably huge sum?” Governments historically seem to select among three main options to handle pressing debts. The first option is simply to repudiate those obligations. Many countries in South America have taken this route repeatedly. Russia defaulted on its debts as recently as 1998. The second option is to raise taxes, but how far can that really go to pay down the $62 trillion? The total value of all goods and services produced in the United States every year is estimated at only about $14 trillion. The third option is inflation. Politically it is the least controversial, economically it can be very effective, and “best of all” it is tried and true. For example, by the U.S. government’s consistently employing the inflation option over the last 10 years, according to the U.S. Bureau of Labor Statistics, $1,000 in 2000 can only buy about $789 today, hardly anyone noticed, and the nation’s debts as they stood in 2000 shrunk in real terms by over 20%. BUT WHAT ABOUT INVESTORS? Thanks to the relatively mild inflation option of the last 10 years, investors in U.S. debt have seen a 20% fall in the real face value of their bonds at maturity, a frustrating outcome for those seeking to plan for financial goals, such as college tuition or retirement. At Midas, we have long recognized the importance of dealing with inflation in an investment portfolio. In fact, the investment objective of Midas Fund is to seek primarily capital appreciation and protection against inflation and, secondarily, current income. Midas Perpetual Portfolio is specifically for investors who wish to preserve and increase the purchasing power value of their capital for the long term with a strategy that does not depend on any particular outcome for the economy. Midas Special Fund seeks capital appreciation. At Midas, we expect that the enormous U.S. debts will be managed by some combination of broken promises, rising taxes, and inflation and we suggest that investors take positive steps today to mitigate these unpleasant possibilities. Positive steps might include regularly adding to your Midas account pursuant to a long term plan for retirement and contributing to a tax advantaged retirement plan. In this connection, we suggest you consider one or more of the Midas Funds and the tax advantaged Midas Traditional, Roth, SEP, and SIMPLE IRA. Midas also offers Health Savings Accounts as well as Education Savings Accounts. Forms for all of these plans may be found at www.MidasFunds.com. SIGN UP FOR ELECTRONIC DELIVERY Midas shareholders can now sign up for electronic delivery of their account statements, confirmations, annual and semi-annual reports, prospectuses, and other updates. Benefits of electronic delivery include getting all your Midas information more quickly and conveniently, securely storing your account documents on the site for up to four years where you can view or print them at any time, and reducing the risk of identity theft. So why not make a positive contribution to the environment by minimizing paper waste, as well as help reduce the printing, postage, and handling expenses of the Midas Funds? It is fast and easy to sign up for electronic delivery. Just follow these three simple steps: (1) go to www.midasfunds.com and log into “Account Access,” (2) go to “Edit Profile,” (3) from the drop-down menu found under the following question – “Would you like to have your Account Statements, Confirmations, and Fund Documents notifications delivered to you electronically?” – choose “Yes.” MIDAS QUALITY FOR THE LONG TERM A core philosophy at Midas is to seek quality investments for the long term. A quality investing discipline helps keep us focused on companies with combinations of strength in operations, finances, and products that we find most attractive, even through volatile markets. If you have any questions about the Midas investment process, the Midas family of funds, or our attractive suite of shareholder services, please call us at 1-800-400-MIDAS (6432), or visit www.MidasFunds.com. We will be happy to answer any questions you may have, without any obligation on your part. We look forward to hearing from you. Thank you for investing with Midas! Sincerely, Thomas B. Winmill President 1 Table of Contents Portfolio Commentary MIDAS Fund We are very pleased to welcome new shareholders attracted to Midas Fund by its track record of past performance, its policy of investing in securities of companies principally involved in mining, processing, distributing or otherwise dealing in gold, silver, platinum, or other natural resources, and its no charge shareholder services. Midas Fund’s net asset value declined in the first half of 2010, a disappointing result after achieving a total return of 83.88% in 2009. MARKET REVIEW, STRATEGIES, AND OUTLOOK In the first half of 2010, gold prices based on the London p.m. fix fluctuated between $1,058 and $1,261 per ounce, averaging about $1,151 and ending the period at $1,244. The strength of gold’s price is remarkable given the U.S. Bureau of Labor Statistics report of a decline in June – the third month in a row – in the consumer price index (the CPI, which is often viewed as a measure of inflation), which fell 0.1% compared to the previous month, leaving the CPI just 1.1% higher than in June 2009. As the European crisis over threatened Greek insolvency subsided and concerns over weakness in the global and U.S. economies seemed to dominate financial news, the gold price fell back over $60 per ounce towards its year to date average. While the “fear factor” may drive future short term swings, we believe that the gold price has the potential to reach $1,300 by year end due to favorable seasonal and fundamental supply and demand factors. With respect to gold supply, based on recent statistics it would appear that mine production is unlikely to rise materially in the medium term and central bank selling may moderate, but scrap supply could increase as the gold price rises. Likewise, demand from fabrication might fall on price spikes. More importantly in our view, however, investment demand could rise substantially should gold’s role as an “alternative currency” become further accepted among individuals and institutions. Catalysts for the perception of gold as a viable and attractive alternative to currencies, particularly the currencies of debtor nations, include the continuation of the fiscal and monetary policies, including large budget deficit spending, being implemented in most industrial economies today. Risks to our outlook include the view of some members of the U.S. Federal Open Market Committee that possible deflation – and low yields on U.S. Treasuries suggest that many investors agree – not inflation, is the challenge. Should deflation fears increase, gold prices may be vulnerable because a deflationary environment can lead to investor de-leveraging and the sale of hard assets, such as gold. By consistently seeking quality investments with the growth characteristics our investment discipline requires, we seek to address the risks inherent in the precious metals sector yet position Midas Fund to benefit from important global trends. As these economic and market conditions and concerns unfolded over the first six months of 2010, Midas Fund increased its overall investment in quality precious metals and natural resource companies, eliminating its short sale positions. The Fund also reduced exposure to a large South African producing company as market euphoria took its shares past Midas Fund’s target price. The Fund’s exposure to industrial metal companies depressed returns in the general equity market sell-off in the second quarter. Currently aggressively leveraged, Midas Fund’s returns have reflected volatile market conditions. As gold enters a typically supportive seasonal period, the Fund will be seeking further opportunities to enhance returns by maintaining its leveraged portfolio of strong companies at attractive valuations. Midas continues to emphasize mining companies offering promising exploration potential, expanding production profiles, increasing cash flow, and/or other special growth features. TOP 10 HOLDINGS AS OF JUNE 30, 2010 1. Newmont Mining Corp. 2. Barrick Gold Corp. 3. Comaplex Minerals Corp. 4. Northgate Minerals Corp. 5. Centerra Gold Inc. 6. Aquarius Platinum Ltd. 7. Newcrest Mining Ltd. 8. Fresnillo plc 9. Impala Platinum Holdings Ltd. Andean Resources Ltd. 2 Table of Contents Portfolio Commentary MIDAS SpecialFund It is a pleasure to welcome our new shareholders enthusiastic about Midas Special Fund’s approach of seeking capital appreciation in quality companies with unique combinations of strength in operations, products, and finances that can potentially offer growth in addition to value. We are pleased to submit this 2010 Semi-Annual Report for the Fund to update shareholders on the Fund’s strategy of investing in any security type and in any industry sector, in domestic or foreign companies, and in companies of any size to seek its investment objective. We note that the Fund may invest defensively, as well as employ speculative investment techniques such as borrowing money for investment purposes, a practice known as leveraging. THE ECONOMY AND THE FINANCIAL MARKETS The loss of momentum in the global recovery seems to have surfaced at the end of the second quarter more sharply than anticipated, notably in the United States and China. Global manufacturing output has been estimated to have risen by more than 12% from its recession low, but recently appears to be decelerating, according to the Institute of Supply Management. In keeping its target rate in a range between 0% and 0.25%, the U.S. Federal Reserve Open Market Committee reduced its 2010 growth forecast, although stated its outlook for a “continued, moderate recovery.” In the United States, slowing economic activity is illustrated in the June 5% drop in housing starts, to a seasonally adjusted annual rate of 549,000, following a fall in new home sales of 33% in May, according to the U.S. Commerce Department. Accordingly, some economists are reducing estimates of U.S. GDP from over 3% to around 2% for the second quarter. Not surprisingly, consumer sentiment has dropped to the levels set in March 2009. Financial market returns reflected these economic trends, with the Standard & Poor’s 500 Index showing a positive first quarter return, then falling 11.43% in the second quarter, to end the first half of 2010 with a negative 6.65% result. THE FUND’S CAPITAL APPRECIATION STRATEGIES AND OUTLOOK In these volatile market conditions, the Fund’s strategy was generally to stay the course, maintain a disciplined but aggressively leveraged investment posture, and concentrate its portfolio in quality companies with attractive valuations. At June 30, 2010, the Fund’s top ten holdings comprised approximately 93% of its total assets and its long term holdings include some of the largest and best known U.S. companies with global operations in insurance, technology, banking, and finance. The Fund’s total return of (8.03)% for first six months of 2010 slightly trailed the Standard & Poor’s 500 Index’s return of (6.65)%, but handily outperformed the index over the one year (20.83% vs.14.43%) and three year ((8.35%) vs. (9.81)%) periods ending June 30, 2010, according to Morningstar. Our current view of financial markets suggests that the Fund may benefit during the remainder of 2010 from its flexible portfolio approach, investing opportunistically and employing aggressive and speculative investment techniques as deemed appropriate. As the Fund pursues its capital appreciation objective through this flexible approach, its holdings and allocations are subject to substantial change at any time. CONTACT US FOR INFORMATION AND SERVICES Midas Special Fund’s solid approach to quality companies makes it an attractive vehicle for a program of steady monthly investing. To make regular investing in the Fund as easy, convenient, and affordable as possible, we offer the Midas Bank Transfer Plan. Midas Special Fund’s capital appreciation objective also makes it attractive for investment through our Traditional or Roth IRAs, Health Savings Accounts, and also our Education Savings Accounts. For information simply give us a call toll free at 1-800-400-MIDAS (6432) and we will be delighted to provide such information to you or a friend or relative. TOP 10 HOLDINGS AS OF JUNE 30, 2010 1. Berkshire Hathaway, Inc. Class B 2. MasterCard, Inc. 3. Google, Inc. 4. JPMorgan Chase & Co. 5. Canadian Natural Resources Ltd. 6. Johnson & Johnson 7. Apple Inc. 8. Costco Wholesale Corp. 9. General Electric Company The Goldman Sachs Group, Inc. 3 Table of Contents Portfolio Commentary v MIDAS Perpetual Portfolio We are delighted to submit this 2010 Semi-Annual Report for Midas Perpetual Portfolio. It is also a pleasure to welcome our new shareholders who have invested in the Fund directly or through one of the growing number of brokerage firms making the Fund available to their customers. In these times particularly, it is gratifying indeed to see such a welcoming response to Midas Perpetual Portfolio’s objective of preserving and increasing the purchasing power value of its shares over the long term. Interestingly, in pursuit of its investment objective the Fund seeks to invest a fixed “Target Percentage” of its total assets of each of the following categories: Investment Category Target Percentage Gold 20% Silver 5% Swiss Franc Assets 10% Hard Asset Securities 15% Large Capitalization Growth Stocks 15% Dollar Assets 35% Total 100% These investment categories, although subject to risk of potential loss, have been chosen and weighted with the goal of providing downside protection to the overall portfolio in most foreseeable economic conditions. ECONOMIC OUTLOOK AND MIDAS PERPETUAL PORTFOLIO The U.S. economy seems to be slowly recovering, but U.S. federal and state budget deficits and debts loom large. The 2011 U.S. budget deficit is now expected to reach $1.4 trillion, and the national debt is projected to grow by $8.5 trillion over the next 10 years, when U.S. debt held by the public will amount to over 77% of gross domestic product. Including obligations for Medicare, Medicaid, Social Security, and other entitlement programs, the total U.S. debt becomes unimaginably huge – over $60 trillion, according to some calculations. Unemployment is expected to remain over 8% in 2011, assuming an anemic 2.7% economic growth. Meanwhile, state budget deficits are estimated to balloon to about $84 billion for fiscal 2011. In the first half of 2010, however, Midas Perpetual Portfolio continued to seek ways to preserve and increase the value of its overall portfolio in view of these challenging circumstances,whether the outcome is inflation, rising interest rates, a depreciating U.S. dollar, a resurgent U.S. economy, or otherwise. The Fund invested in gold and silver (through exchange traded funds), Swiss franc denominated bonds of the federal government of Switzerland, shares of real estate and natural resource companies, large capitalization growth stocks, and U.S. money market funds. TAX ADVANTAGED INVESTING The investment strategy of Midas Perpetual Portfolio acknowledges a broad range of economic possibilities and investing outlooks, and seeks to incorporate investments appropriate for each of them. Investors who wish to invest all or a portion of their capital in a way that does not depend on any particular outcome for the economy should consider purchasing shares of the Fund. Since this strategy reflects longer term wealth building goals, we believe the Fund can be especially appropriate for tax advantaged retirement accounts. For long term investing goals, consider the Midas Traditional, Roth, SEP, or SIMPLE IRA, the Midas Health Savings Account, as well as the Midas Education Savings Account. Forms for all of these tax advantaged plans may be found at www.MidasFunds.com. For more information simply give us a call toll free at 1-800-400-MIDAS (6432). TOP 10 HOLDINGS AS OF JUNE 30, 2010 1. SSgA Money Market Fund 2. SPDR Gold Trust 3. Switzerland Government, 2.5% Notes, due 3/12/16 4. iShares Silver Trust 5. Southern Copper Corp. 6. Berkshire Hathaway, Inc. Class B 7. Cisco Systems, Inc. 8. Oracle Corp. 9. Goldcorp Inc. E.l. duPont de Nemours and Company 4 Table of Contents ALLOCATION of Portfolio Holdings* June 30, 2010 5 Table of Contents Financial Statements MIDAS Fund Schedule of Portfolio Investments - June 30, 2010 (Unaudited) Common Stocks (111.74%) Shares Cost Value Major Precious Metals Producers (33.62%) Barrick Gold Corp.(a) $ $ Fresnillo plc (a) Goldcorp Inc. Impala Platinum Holdings Ltd. Kinross Gold Corp. Lonmin PLC (b) Newcrest Mining Ltd. (a) Newmont Mining Corp. (a) 6,002 55 Intermediate Precious Metals Producers (26.99%) Agnico-Eagle Mines Ltd. (c) Aquarius Platinum Ltd. Centerra Gold Inc. (b) Eldorado Gold Corp. (c) Lihir Gold Limited ADR Northam Platinum Ltd. Randgold Resources Ltd. ADR Silvercorp Metals, Inc. Junior Precious Metals Producers (19.26%) Alamos Gold Inc. (a) Avocet Mining PLC (b) CGA Mining Ltd. (b) (c) Etruscan Resources Inc. (b) Great Basin Gold Ltd. (b) (c) Jaguar Mining, Inc. (b) (c) Minefinders Corporation Ltd. (a) (b) Northgate Minerals Corp. (b) (c) Exploration and Project Development Companies (17.81%) Andean Resources Ltd. (b) Comaplex Minerals Corp. Detour Gold Corp. (b) International Tower Hill Mines Ltd. (b) (c) Ivanhoe Nickel & Platinum Ltd. (b) (d) 0 0 Northern Dynasty Minerals Ltd. (b) (c) See notes to financial statements. 6 Table of Contents Financial Statements MIDAS Fund Schedule of Portfolio Investments (Unaudited) continued Common Stocks - continued Shares Cost Value Other Natural Resources Companies (14.06%) Anvil Mining Ltd. (b) $ $ BHP Billiton Ltd. ADR (c) Farallon Resources Ltd. (b) Forsys Metals Corp. (b) Johnson Matthey PLC (a) Mercator Minerals Ltd. (b) (c) Thompson Creek Metals Company Inc. (b) (c) Total common stocks Warrants (0.52%) (b) Units Etruscan Resources Inc., expiring 11/02/10 - Etruscan Resources Inc., expiring 8/06/11 - Kinross Gold Corp., expiring 9/07/11 - Kinross Gold Corp., expiring 9/03/13 Total warrants Bullion Ounces (0.01%) (b) 10 Gold Securities held as Collateral on Loaned Securities (11.04%) State Street Navigator Securities Lending Prime Portfolio U.S. Treasury Securities, .01% to 4.13%, 8/15/10-7/15/17 Total collateral on loaned securities Total investments (123.31%) $ Liabilities in excess of other assets (-23.31%) ) Net assets (100.00%) $ (a) Fully or partially pledged as collateral on bank credit facility. (b) Non-income producing. (c) All or a portion of this security was on loan. (d) Illiquid and/or restricted security that has been fair valued. ADR means “American Depositary Receipt.” See notes to financial statements. 7 Table of Contents Financial Statements MIDAS Special Fund Schedule of Portfolio Investments - June 30, 2010 (Unaudited) Common Stocks (129.15%) Shares Cost Value Crude Petroleum & Natural Gas (6.60%) Canadian Natural Resources Ltd. $ $ Electronic Computers (6.25%) Apple Inc. (a) (b) Electronic & Other Electrical Equipment (5.16%) General Electric Company Fire, Marine & Casualty Insurance (49.83%) Berkshire Hathaway, Inc. Class B (a) (b) Leucadia National Corporation (a) (b) The Travelers Companies, Inc. (c) Holding Companies (4.05%) Brookfield Asset Management Inc. Information Retrieval Services (8.84%) Google, Inc. (a) (b) National Commercial Banks (7.05%) JPMorgan Chase & Co. (b) Operative Builders (2.56%) Hovnanian Enterprises, Inc. (a) (c) PulteGroup, Inc. (a) (c) Pharmaceutical Preparations (6.45%) Johnson & Johnson (b) Security Brokers, Dealers & Flotation Companies (5.08%) The Goldman Sachs Group, Inc. (b) See notes to financial statements. 8 Table of Contents Financial Statements MIDAS Special Fund Schedule of Portfolio Investments (Unaudited) continued Common Stocks - continued Shares Cost Value Services - Business Services (19.82%) MasterCard, Inc. (b) $ $ Surgical & Medical Instruments & Apparatus (2.01%) Becton, Dickinson and Company Variety Stores (5.45%) Costco Wholesale Corp. (b) Total common stocks Securities held as Collateral on Loaned Securities (6.86%) State Street Navigator Securities Lending Prime Portfolio Total investments (136.01%) $ Liabilities in excess of other assets (-36.01%) ) Net assets (100.00%) $ (a) Non-income producing. (b) Fully or partially pledged as collateral on bank credit facility. (c) All or a portion of this security was on loan. See notes to financial statements. 9 Table of Contents Financial Statements MIDAS Perpetual Portfolio Schedule of Portfolio Investments - June 30, 2010 (Unaudited) Shares Cost Value Gold (22.70%) SPDR Gold Trust (a) $ $ Silver (5.65%) iShares Silver Trust (a) (b) Swiss Franc Assets (10.24%) (c) Switzerland Government 2.50% Notes, due 3/12/16 Hard Asset Securities (15.02%) Copper Ores (1.48%) Southern Copper Corp. (b) Crude Petroleum & Natural Gas (2.78%) Occidental Petroleum Corp. (b) PetroChina Company Limited Petroleo Brasileiro S.A. Gold Ores (2.41%) Barrick Gold Corp. Goldcorp Inc. Industrial Gases (1.14%) Praxair, Inc. Petroleum Refining (1.48%) ConocoPhillips Exxon Mobil Corp. Plastic Materials, Resins & Nonvulcanelastomers (1.23%) E.I. du Pont de Nemours and Company (b) Real Estate Investment Trusts (2.98%) Federal Realty Investment Trust (b) Health Care REIT, Inc. (b) Public Storage (b) Soybean Oil Mills (0.79%) Archer-Daniels-Midland Company Steel Works, Blast Furnaces & Rolling Mills (Coke Ovens) (0.73%) Nucor Corp. (b) Total hard asset securities See notes to financial statements. 10 Table of Contents Financial Statements MIDAS Perpetual Portfolio Schedule of Portfolio Investments (Unaudited) continued Shares Cost Value Large Capitalization Growth Stocks (12.99%) Communications Equipment (1.44%) Cisco Systems, Inc. (a) $ $ Electronic Computers (1.05%) Hewlett-Packard Company Fire, Marine & Casualty Insurance (1.46%) Berkshire Hathaway, Inc. Class B (a) Information Retrieval Services (1.00%) Google, Inc. (a) Life Insurance (1.05%) China Life Insurance Company Ltd. ADR (b) Oil & Gas Field Services (1.03%) Schlumberger Ltd. (b) Pharmaceutical Preparations (1.04%) Sanofi-Aventis ADR Radio & TV Communications Equipment (0.67%) QUALCOMM Inc. (b) Services-Prepackaged Software (2.25%) Microsoft Corp. Oracle Corp. (b) Telephone Communications (2.00%) China Mobile Ltd. ADR (b) Telefonica, S.A. ADR Total large capitalization growth stocks Dollar Assets (33.67%) Money Market Fund SSgA Money Market Fund, 0.01% (d) Securities held as Collateral on Loaned Securities (18.83%) State Street Navigator Securities Lending Prime Portfolio Total investments (119.10%) $ Liabilities in excess of other assets (-19.10%) ) Net assets (100.00%) $ (a) Non-income producing. (b) All or portion of this security was on loan. (c) Represents principal amount denominated in Swiss Francs. (d) Rate represents the 7 day annualized yield at June 30, 2010. ADR means “American Depositary Receipt.” See notes to financial statements. 11 Table of Contents Financial Statements STATEMENTS of Assets and Liabilities June 30, 2010 (Unaudited) Midas Midas Midas Fund Special Fund Perpetual Portfolio Assets Investments at cost $ $ $ Investments at value Receivables: Dividends Fund shares sold Income from securities loaned Interest - - Foreign withholding taxes reclaimed - - Other assets Total assets Liabilities Bank line of credit - Collateral on securities loaned, at value Bank overdraft - - Payables: Buy to cover investments sold short - - Accrued expenses Fund shares redeemed - Investment management fees - Administrative services Distribution fees Total liabilities Net assets $ $ $ Shares outstanding, $0.01 par value Net asset value, offering, and redemption price per share $ $ $ Net assets consist of: Paid in capital $ $ $ Accumulated deficit in net investment income ) ) ) Accumulated net realized loss ) ) ) Net unrealized appreciation (depreciation) on investments and foreign currencies ) $ $ $ See notes to financial statements. 12 Table of Contents Financial Statements
